Case 1:19-cv-01235-APM Document6 Filed 05/28/19 Page 1 of 1
Case 1:19-cv-01235-APM Document 2 Filed 04/29/19 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Attorney General of the District of Colurnbia
was received by me on (date) April 29, 2019

CJ i personally served the summons on the individual at (place)
on (date} ; or

Ci [left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or
Na I served the summons on (name of individual) | Marjorie Thomas, Staff Assistant , who is
designated by law to accept service of process on behalf of (name of organization)
the Office of the Attorney General on (date) April 30, 2019 3; Or
© [returned the summons unexecuted because $0r

O Other (specif):

My fees are § for travel and § for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: May 29, 2019 SY

Elaine Stamp, Paralegal and Intake Manager
Printed name and title

Server's signature

American Civil Liberties Union Foundation of the District of
Columbia, 915 15th Street NW, 2nd Floor Washington, DC
20005

Server's address

Additional information regarding attempted service, etc:
